53 N.Y.2d 613 (1981)
Snyder Construction Company, Inc., Respondent,
v.
State of New York, Appellant. (Claim No. 62762.)
Court of Appeals of the State of New York.
Argued February 10, 1981.
Decided March 24, 1981.
Robert Abrams, Attorney-General (Richard J. Dorsey and Shirley Adelson Siegel of counsel), for appellant.
Spencer G. Feldmann for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order reversed, with costs, and motion to dismiss the claim granted for reasons stated in the dissenting opinion by Justice J. CLARENCE HERLIHY at the Appellate Division (73 AD2d 50, 52-55). Question certified answered in the negative.